Citation Nr: 1101389	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the October 2007 rating decision, in which the RO 
denied a disability rating higher than 20 percent for diabetes 
mellitus, contained clear and unmistakable error (CUE).  

2.  Entitlement to a disability rating higher than 60 percent for 
coronary artery disease.  

3.  Entitlement to a service connection for a vision disability, 
to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to a service connection for a hypertension, to 
include as secondary to service connected diabetes mellitus 
and/or service-connected coronary artery disease.  

6.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for peripheral 
vascular disease, to include as secondary to service-connected 
diabetes mellitus and/or service connected coronary artery 
disease. 

7.  Entitlement to a service connection for peripheral vascular 
disease, to include as secondary to service-connected diabetes 
mellitus and/or service connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2006, October 2007, and October 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In the August 2006 rating 
decision, the RO denied a disability rating higher than 60 
percent for coronary artery disease.  In the October 2007 rating 
decision, the RO denied service connection for a vision 
disability, erectile dysfunction, hypertension, and peripheral 
vascular disease.  In the October 2008 rating decision, the RO 
denied the Veteran's request for a finding of CUE.  

In September 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.  

In January 2010, the RO issued a Statement of the Case as to the 
issues of service connection for a vision problem, hypertension, 
peripheral vascular disease, and erectile dysfunction and the 
issue of CUE in the October 2007 rating of his diabetes mellitus.  
In his February 2010 substantive appeal, the Veteran indicated 
that he had read the Statement of the Case and was appealing only 
the issues of secondary service connection for erectile 
dysfunction and peripheral vascular disease.  From argument 
submitted by the Veteran's representative in August 2010 and from 
testimony taken during the September 2010 hearing, it is not 
clear to the Board that the Veteran intended to limit the issues 
enumerated in the January 2010 Statement of the Case.  Of note, 
while the Board does not have jurisdiction over a matter unless a 
timely notice of disagreement is received, failure on the 
appellant's part to timely file a substantive appeal does not 
deprive the Board of jurisdiction.  See Percy v. Shinseki, 23 
Vet. App. 37 (2009).  Given the actions subsequent to the 
February 2010 Substantive Appeal, the Board has determined that 
it does have jurisdiction over all of the issues listed on the 
title page of the instant document pursuant to the Veteran's 
October 2006 notice of disagreement with the August 2006 rating 
decision, his November 2007 notice of disagreement with the 
October 2007 rating decision, and his January 2009 notice of 
disagreement with the October 2008 rating decision.  In effect, 
the August 2010 argument submitted by the Veteran's 
representative untimely perfected his appeal of the October 2007 
and October 2008 rating decisions.  

Asserting jurisdiction over these matters is not prejudicial to 
the Veteran.  As to the CUE issue, in this decision the Board 
dismisses the matter without prejudice so the Veteran is not 
precluded from asserting CUE in the future as to the October 2007 
decision.  As to the issues of entitlement to service connection 
for hypertension and a vision disability, the Board today remands 
rather than decides those issues and the Veteran is herein 
notified that he is free, if he so desires, to withdraw his 
appeal until such time as the Board does issue such decision or 
his appeal of those issues is otherwise resolved.  

During the Board hearing, the Veteran's representative stated 
that the Veteran was inferring a claim for a total disability 
rating based on unemployability due to service connected 
conditions (a TDIU).  September 2010 Board hearing transcript at 
3.  Since the RO denied entitlement to a TDIU in an unappealed 
August 2006 rating decision, a new claim has been raised in the 
record that has not yet been addressed by the Agency of Original 
Jurisdiction (AOJ) and over which the Board does not have 
jurisdiction.  The matter is therefore referred to the AOJ for 
appropriate action.   

The issues of entitlement to a higher rating for coronary artery 
disease and entitlement to service connection for a vision 
disability, erectile dysfunction, hypertension, and peripheral 
vascular disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2007, the RO denied a disability rating higher 
than 20 percent for diabetes mellitus and provided written notice 
of that decision and an explanation of the procedure for 
obtaining review of the decision to the Veteran and his 
representative.  

2.  The Veteran has not provided specificity as to the alleged 
error in the October 2007 decision and has not provided 
persuasive reasons why the result would have been manifestly 
different but for the alleged error.  

3.  The Veteran's claim for service connection for peripheral 
vascular disease was denied by an October 2004 rating decision; a 
notice of disagreement was not received to initiate an appeal 
from that determination.
4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for peripheral 
vascular disease has been received since the October 2004 rating 
decision.


CONCLUSIONS OF LAW

1.  The requirements for pleading CUE in the October 2007 
decision that denied a disability rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2010).  

2.  New and material evidence has been received since the October 
2004 rating decision that denied service connection for 
peripheral vascular disease, and the claim of service connection 
for peripheral vascular disease is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE

The Veteran, through his representative, contends that there was 
CUE in the October 2007 rating decision in which the RO denied a 
rating higher than 20 percent for diabetes mellitus.  The 
representative argued that a rating higher than 20 percent should 
have been granted because the Veteran was taking insulin twice 
per day.  

Once the RO issues a rating decision that rating decision is 
final and binding on all VA field offices as to conclusions based 
on the evidence on file at the time VA issues written 
notification in accordance with applicable statute.  38 C.F.R. § 
3.104(a).  A final and binding RO decision shall not be subject 
to revision on the same factual basis except by duly constituted 
appellate authorities or as provided in 38 C.F.R. § 3.105 and § 
3.2600.  Id.  

Section 3.2600 applies only in cases where the claimant filed a 
timely notice of disagreement with the decision.  In the instant 
case, the Veteran, through his representative at that time, 
submitted a document with a subject line of "REQUEST FOR CLEAR 
AND UNMISTAKABLE ERROR."  The RO denied this claim of CUE in an 
October 2008 decision and it is from this decision that the 
Veteran appealed to the Board.  In the instant decision, the 
Board addresses only the request for revision through application 
of 38 C.F.R. § 3.105.  

Previous determinations which are final and binding, including 
decisions of degree of disability, will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a).  A request for 
revision of a decision of the Secretary of Veterans' Affairs 
(Secretary) may be made at any time after that decision is made.  
38 U.S.C.A. § 5109A(c).  Where evidence establishes that there 
was CUE, the prior decision will be reversed or revised.  
38 U.S.C.A. § 38 U.S.C.A. § (b).  Although 38 U.S.C.A. § 5109A(e) 
states that a request shall be decided in the same manner as any 
other claim, the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) has treated requests by the claimant for 
revision of RO decisions based on CUE as motions and referred to 
the individual seeking review as the "movant."  Acciola v. 
Peake, 22 Vet. App. 320 (2008) (citing Disabled Am. Veterans v. 
Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000)).  The Board will 
adhere to this convention in this decision.  

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

As stated by the Veterans Court:  

a "clear and unmistakable error" under § 
3.105(a) must be the sort of error which, 
had it not been made, would have manifestly 
changed the outcome at the time it was 
made.  Errors that would not have changed 
the outcome are harmless; by definition, 
such errors do not give rise to the need 
for revising the previous decision.  The 
words "clear and unmistakable error" are 
self-defining. They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed at 
the time it was made 

Russell, 3 Vet. App. at 313-14.  

The Court of Appeals for the Federal Circuit (Federal Circuit) 
has also held that in order for an error to be CUE, the error 
must be outcome determinative.  Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

The Veterans Court has consistently stressed the rigorous nature 
of the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991). "'Clear and unmistakable error' 
requires that error, otherwise prejudicial, must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
"It must always be remembered that clear and unmistakable error 
is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

In determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was no 
error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 
Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Evidence of record at the time of the October 2007 rating 
decision included the Veteran's statements, service treatment 
records, VA treatment records, a letter from a VA physician 
addressing when he could return to work, a May 2005 certification 
of Health Care provider as to when the Veteran could return to 
work following urology surgery, and reports of VA examinations.  

A VA examination report from October 2007, which was considered 
by the RO, documents that the Veteran was taking insulin and 
metformin.  The examiner also stated that "[h]e has no 
restriction of activities on account of the diabetes."  These 
statements are found in the general remarks section of the 
report.  In the diagnoses section of the report, the examiner 
stated that the Veteran was on a diabetic diet, had no 
cardiovascular, neurologic, skin, feet, bowel or bladder findings 
related to diabetes, there was no objective findings of skin 
complications from diabetes, no other complications, and "[n]o 
activity restriction related to diabetes."  VA treatment notes 
provide no competent evidence that the Veteran had restriction of 
activity due to his diabetes.  

There is no indication in the claims file, and the Veteran has 
not argued, that the correct facts, as they were known at the 
time, were not before the RO at the time of the October 2007 
rating decision.  

In the October 2007 decision, the RO informed the Veteran that 
the RO had continued his 20 percent rating for diabetes mellitus 
because the record showed that while his diabetes mellitus 
required restricted diet and oral medication to control the 
diabetes, no regulation of activities was noted.  The RO went on 
to explain that a rating of 40 percent was not warranted unless 
insulin, restricted diet, and regulation of activities are 
required.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Additionally, 38 C.F.R. § 4.21 provides that it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all findings specified, and therefore, 
findings sufficiently characteristic to identify the disease and 
the disability therefrom and coordination of rating with 
impairment of function will be expected in all instances.  38 
C.F.R. § 4.21.  

Criteria for rating diabetes mellitus are unchanged at present 
from those in place in October 2007.  A 10 percent rating is 
assigned for diabetes mellitus requiring restricted diet only.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is 
assigned for diabetes mellitus requiring insulin and restricted 
diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 
40 percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  Id.  A 
60 percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.  Id.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 percent 
disabling.  Id.  

The assertion of CUE in the October 2007 decision is vague.  
Although the Board has attempted to fill in the details, 
ultimately, the request was simply not specific enough to do so.  
The Board is not permitted to supply a theory of CUE where such 
theory is absent.  See Acciola v. Peake, 22 Vet. App. 320, 326 
(2008).  As explained further in this document, the Board must 
dismiss this matter without prejudice for refiling.  
Nevertheless, the Board will seek to provide some guidance, 
should the Veteran care to refile with the necessary specificity.  

It is recognized that the statement in the October 2007 decision 
that the VA medical records and examination showed control of the 
Veteran's diabetes by oral medication and restricted diet, was 
not correct.  That type of error, however, is not CUE.  The 
criteria for a 40 percent rating differs from the criteria for a 
20 percent rating by only one criterion - the requirement of 
restriction of activities.  The fact that the Veteran's diabetes 
required insulin, without more, does not warrant a 40 percent 
rating or any higher rating as a 20 percent rating is assigned 
where diabetes requires restricted diet, and either oral 
hypoglycemic medication or insulin.  

In this regard, the law is clear.  The Veterans Court issued a 
decision in July 2007, months prior to when the RO issued the 
October 2007, which directly addressed the rating criteria at 
issue.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The 
Veterans Court explained that 38 C.F.R. § 4.21 has no application 
when rating diabetes mellitus.  Id. at 366.  In that decision, 
the Veterans Court explained that "if taking insulin and having 
a restricted diet were sufficient to support a 40% disability 
rating without restriction of activities, then there would be no 
reason for "insulin and restricted diet" to be one of the two 
ways to qualify for a 20% rating."  Id.  Any theory that VA 
failed to apply 38 C.F.R. § 4.21 is not a theory which would lead 
to a finding of CUE in the October 2007 rating decision.  

In Camacho, the Veterans Court also held that medical evidence is 
required to support a finding that a claimant's diabetes requires 
regulation of activities."  Id. at 364.  In the instant case, 
medical evidence showed the opposite - that the Veteran's 
diabetes did not require regulation of activities.  

The Board now turns to its reasons and bases for determining that 
dismissal rather than denial is appropriate in this case.  In 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003), the Veterans 
Court referred to the similarities between 38 U.S.C.A. § 5109A 
(which addresses CUE in RO decisions) and 38 U.S.C.A. § 7111 
(which addresses CUE in Board decisions) and the holding in 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000) to conclude that where CUE in an RO decision is 
inadequately pled, the matter should be dismissed.  

Of note is that both the Veterans Court and the Federal Circuit 
have explained that VA is to sympathetically read veterans' 
filings.  See Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. 
Cir. 2005); Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  
The Board must also consider the Veterans Court's explanation 
with regard to sympathetic readings of pleadings alleging CUE in 
an RO decision.  Acciola v. Peak, 22 Vet. App. 320, 324 (2008).  
Defining what amounts to a sympathetic reading of CUE motions to 
include a broad reading could lead to denial rather than 
dismissal and thereby bring res judicata effects into play, which 
would be disadvantageous to the movant should such person attempt 
at a later date to assert CUE in the same decision.  Id. at 326.  
Moreover, the Veterans Court stated that although "a sympathetic 
reading of a CUE motion can fill in details where the theory is 
not fully fleshed out, . . . it cannot supply a theory that is 
absent.  Id.  The Board also recognizes that the discussion in 
Acciola referred to the pro se movant, but in the context of that 
decision, it is clear that the Veterans Court was not restricting 
that term to unrepresented movants but rather to movants 
unrepresented by legal counsel.  In this context the Board will 
liberally consider the Veteran in the instant case to fall into 
the category of a pro se movant for this limited purpose.  

In Acciolo, the Veterans Court referred to Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) and Fugo v. Brown, 6 Vet. App. 40 
(1993) in articulating the specificity requirement for CUE 
motions, stating that "a CUE movant must describe the alleged 
error with some degree of specificity and must provide persuasive 
reasons as to why the result would have been manifestly different 
but for the alleged error."  Id. at 325. (internal quotations 
omitted).  

Turning back to the instant pleading, the Board notes that the 
Veteran, through his representative, merely stated the fact that 
the Veteran was taking insulin at the time of the October 2007 
decision and then stated that a higher rating should have been 
awarded.  Neither that document nor any other is a proper CUE 
motion.  The movant does not refer to specific regulation, 
statute, or caselaw, does not describe how the law was 
misapplied, and does not provide persuasive reasons as to why the 
result would have been manifestly different but for the alleged 
error.  The vague nature of pleadings in this case leads the 
Board to the conclusion that rather than denial, the matter 
should be dismissed without prejudice to refiling.  

Finally, in November 2000, Congress the Veterans Claims 
Assistance Act of 2000 (VCAA), which enhanced VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits, 
as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).  The Veterans Court has held that the VCAA does 
not apply to CUE cases.  See Simmons, 17 Vet. App. at 109 (citing 
Livesay v. Principi, 15 Vet. App. 165 (2001)).  Hence, a 
discussion of the impact of the VCAA in this matter is not 
necessary.

New and Material Evidence

A rating decision dated in October 2004 denied the Veteran's 
claim for service connection for peripheral vascular disease.  
The appellant was informed of the decision and failed to file a 
notice of disagreement to initiate an appeal.  The decision 
therefore became final.  38 U.S.C.A. § 7105.

The Veteran filed a request to reopen this claim in October 2006. 
By rating decision in October 2007, the RO denied the Veteran's 
claim to reopen.  At the time of the January 2010 Statement of 
the Case, the RO had reopened this claim and denied the issue on 
the merits. 

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.   New evidence means evidence not previously 
submitted.   Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.   New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of last final decision, and 
must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   For the purpose of establishing whether 
new and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.   
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of what the RO has done in finality cases such as 
this, that is, reopening a previously denied claim, the Board 
does not have jurisdiction to consider a claim which was 
previously adjudicated unless new and material evidence is 
presented. Before the Board may reopen such a claim, it must so 
find.   Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 
U.S.C.A. §§ 5108, 7104(b); see also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).

During the course of the appeal, the Veteran submitted additional 
medical evidence dated in 2007 which suggests that there may be 
some relation between his current peripheral vascular disease and 
his service-connected disability.  He also presented sworn oral 
testimony in September 2010 to the effect that a doctor had 
related his peripheral vascular disease to heart disease, a 
service-connected disability.  Accordingly, this evidence tends 
to substantiate his claim.  As such, it is both new and material, 
and the claim is reopened.

 Pursuant to the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify the Veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 
3.159(b)(1).   In light of the favorable decision as it relates 
to the issue of reopening the Veteran's claim for service 
connection for peripheral vascular disease, no further discussion 
of VCAA is necessary at this point.   	




ORDER

The appeal as to whether there was CUE in the October 2007 rating 
decision, in which the RO denied a disability rating higher than 
20 percent for diabetes mellitus, is dismissed without prejudice 
to refiling.  

New and material evidence has been received to reopen the claim 
for service connection for peripheral vascular disease.  To this 
extent, the appeal is granted.


REMAND

The Veteran has testified that he is in receipt of Social 
Security disability benefits, that eligibility for such was 
established in 2007, and was effective in 2005.  September 2010 
Board hearing at 9-10.  This is confirmed by a letter received by 
the RO in September 2007 in which the Social Security 
Administration (SSA) informed the Veteran that he was entitled to 
disability benefits and that monthly payments were due beginning 
in 2005.  When asked what disability led to the grant of 
benefits, the Veteran replied "[i]t was linked in passing of you 
know I have spinal stenosis, peripheral vascular, cardio, you 
know CAD, erectile dysfunction and that primarily I was unable to 
work anymore."  Id. at 9.  

SSA records related to a claim for disability benefits are not 
associated with the claims file and there is no indication that 
the RO has made efforts to obtain the records.  From the 
Veteran's testimony, the Board can only conclude that there is a 
reasonable possibility that records held by the SSA may be 
relevant to all of the remaining issues on appeal.  Hence, on 
remand, VA must make necessary efforts to obtain relevant records 
from the SSA.  

Additionally, the record contains insufficient expert evidence 
for the Board to decide the issues of entitlement to VA benefits 
for disability due to peripheral vascular disease, hypertension, 
and erectile dysfunction.  

VA treatment records include a statement, dated in September 
2007, in which an endocrine fellow stated that progression from 
impaired fasting glucose values to diabetes worsens peripheral 
vascular disease.  In October 2007, the Veteran underwent a VA 
examination with regard to his diabetes.  The examiner stated 
that the Veteran's peripheral vascular disease "is not related 
to diabetes mellitus type 2.  This is more likely related to a 
long smoking history of 45 years as well as hypercholesterolemia, 
hypertension, and diabetes."  This statement is confusing 
because on one hand the examiner states that the Veteran's 
peripheral vascular disease is not related to his diabetes but 
then goes on to list diabetes as one of the conditions to which 
his peripheral vascular disease is related.  The report is also 
problematic because the examiner did not clearly address whether 
the Veteran's peripheral vascular disease is aggravated by his 
diabetes mellitus.  This examination is not adequate for rating 
purposes.  On remand, VA must obtain an adequate opinion from an 
appropriate medical specialist as to whether the Veteran's 
peripheral vascular disease is caused or aggravated by his 
diabetes.  The opinion should address the September 2007 
statement from the VA physician.  

During the hearing, the Veteran testified to the effect that a 
doctor had told him that his peripheral vascular disease was the 
result of his heart disease.  Id. at 6.  As the Veteran does have 
service-connected coronary artery disease and the record tends to 
show that he has peripheral vascular disease, his statement as to 
what he recalls a physician telling him satisfies the low 
threshold of an indication of an association between his coronary 
artery disease and his peripheral vascular disease, and therefore 
triggers VA's duty to assist the Veteran by obtaining a relevant 
medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In the report of the October 2007 examination, the examiner 
stated that the Veteran's hypertension was not related to his 
diabetes mellitus, that his renal function was normal, and that 
his hypertension was diagnosed around the same time as his 
diabetes.  Again, the Board finds the use of the phrase "not 
related" to be too vague to address whether the Veteran's 
diabetes mellitus has aggravated his hypertension.  During the 
hearing, the Veteran's representative argued that the Veteran's 
hypertension may be caused or aggravated by his coronary artery 
disease.  September 2010 Board hearing transcript at 6.  This 
should be addressed by a medical professional on remand.  

There is also conflicting medical evidence with regard to the 
Veteran's erectile dysfunction.  During the hearing, the Veteran 
testified that he underwent surgery for an implant to treat his 
erectile dysfunction.  Id.  at 7.  He referred to a written 
statement from a physician, contending that the statement links 
his erectile dysfunction to hypertension and diabetes.  Id.  Of 
record is a U.S. Department of Labor Form signed by a urologist 
in May 2005.  The physician stated that the Veteran underwent 
surgery for a condition secondary to his diabetes and 
hypertension in May 2005.  

Also of record, however, is a January 2002 VA treatment note 
documenting the Veteran's report that his erectile dysfunction 
had been treated with Viagra since 1997.  In a June 2001 report 
of VA examination, the examiner stated that the Veteran was 
diagnosed with diabetes mellitus in 2001.  

It is unclear from this evidence whether the Veteran's erectile 
dysfunction is caused or aggravated by his diabetes mellitus.  
Therefore, on remand, a medical opinion must be obtained that 
resolves these questions.  

At his September 2010 hearing, the Veteran testified that he had 
stent placement in August 2006 and September 2006.  Hearing 
transcript, page 8.  A copy of those reports does not appear in 
the Veteran's claims files.  The Veteran requested consideration 
of those additional surgeries.  Thus, the claim of a temporary 
total rating is claimed as part of his increased rating appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security 
Administration (SSA) records, to include both 
administrative records associated with any 
claim(s) for disability benefits, as well as 
medical records relied upon.  Associate any 
records obtained with the claims file.  If 
the records are not obtainable, associate 
with the claims file documentation of VA's 
efforts to obtain the records and negative 
response(s).  

After securing any necessary release forms, 
with full address information, obtain the 
treatment reports for the Veteran's stent 
placements in August 2006 and September 2006.  

2.  After the above development is completed, 
schedule the Veteran for an examination with 
an appropriate medical examiners to determine 
if his peripheral vascular disease, 
hypertension, and/or erectile dysfunction are 
caused or aggravated by a service-connected 
disability.  The examiner is advised that 
aggravation for legal purposes is defined as 
a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.  The claims 
file and a copy of this remand must be 
provided to the examiner(s), the examiner(s) 
must review the claims file in conjunction 
with the examination, and the examiner(s) 
must annotate his or her report as to whether 
the claims file was reviewed.  

A complete rationale must be provided for the 
conclusions reached by the examiner(s).  

The examiner(s) are asked to address the 
following:  

(a)  Whether it is as likely as not (a 50 
percent or greater probability) that the 
Veteran's diabetes mellitus and/or coronary 
artery disease caused his peripheral vascular 
disease or hypertension.  

(b)  Whether it is as likely as not (a 50 
percent or greater probability) that the 
Veteran's peripheral vascular disease and/or 
hypertension has worsened beyond its natural 
progression due to his diabetes mellitus 
and/or coronary artery disease.  The examiner 
must account for the 2007 pertinent statement 
from a VA endocrine fellow, found in the 
claims file.  

(c)  Whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's diabetes mellitus caused his 
erectile dysfunction.  

(d)  Whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's erectile dysfunction has 
worsened beyond its natural progression due 
to his diabetes mellitus.  

3.  After ensuring that the above development 
is completed and the examination or 
examinations are adequate, readjudicate the 
issues on appeal.  If any benefit sought is 
not granted, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


